Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of May 1, 2002 by and between MAST Industries,
Inc. and The Limited, Inc., each a Delaware corporation (collectively the
“Company”), and Jerry Stritzke (the “Executive”) (hereinafter collectively
referred to as “the parties”).

 

WHEREAS, the Executive is employed as the Chief Executive Officer of MAST
Industries, Inc. and is experienced in all phases of the Company’s business and
possesses an intimate knowledge of the business and affairs of the Company and
its policies, procedures, methods, and personnel; and

 

WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that it is in the best interests of the Company to
secure the services and employment of the Executive, and the Executive is
willing to render such services on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:

 

1. Term. The initial term of employment under this Agreement shall be for the
period commencing on May 1, 2002 (the “Commencement Date”) and ending on the
sixth anniversary of the Commencement Date (the “Initial Term”); provided,
however, that thereafter this Agreement shall be automatically renewed from year
to year, unless either the Company or the Executive shall have given written
notice to the other at least six (6) months prior thereto that the term of this
Agreement shall not be so renewed.

 

2. Employment.

 

(a) Position. The Executive shall be employed as Chief Executive Officer of MAST
Industries, Inc./Senior Vice President of Production & Sourcing such other
position of reasonably comparable or greater status and responsibilities, as may
be determined by the Board of Directors. The Executive shall perform the duties,
undertake the responsibilities, and exercise the authority customarily
performed, undertaken, and exercised by persons employed in a similar executive
capacity. The Executive shall report to the Executive Vice President & Chief
Operating Officer of The Limited, Inc.

 

(b) Obligations. The Executive agrees to devote his full business time and
attention to the business and affairs of the Company. The foregoing, however,
shall not preclude the Executive from serving on corporate, civic, or charitable
boards or committees or managing personal investments, so long as such
activities do not interfere with the performance of the Executive’s
responsibilities hereunder.

 

3. Base Salary. The Company agrees to pay or cause to be paid to the Executive
during the term of this Agreement an annual base salary at the rate of $450,000,
less applicable withholding. This base salary will be subject to annual review
and may be increased from time to time by the Board considering factors such as
the Executive’s responsibilities, compensation of similar executives within the
Company and in other companies, performance of the Executive, and other
pertinent factors (hereinafter referred to as the “Base Salary”). Such Base
Salary shall be payable in accordance with the Company’s customary practices
applicable to its executives.



--------------------------------------------------------------------------------

4. Equity Compensation. The Executive shall be entitled to receive annual stock
option grants or other stock awards based on the performance of the Executive as
determined by the Board.

 

5. Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.

 

6. Bonus. The Executive shall be entitled to participate in the Company’s
applicable incentive compensation plan on such terms and conditions as may be
determined from time to time by the Board. In addition, the Company agrees to
guarantee the Executive’s minimum incentive compensation for Spring 2002 and
Fall 2002 at the target level of sixty percent (60%) of the Executive’s Base
Salary. Further, the Executive will receive any actual incentive compensation
payout earned in excess of the target level.

 

7. Other Benefits.

 

(a) Expenses. Subject to applicable Company policies, the Executive shall be
entitled to receive prompt reimbursement of all expenses reasonably incurred by
his in connection with the performance of his duties hereunder or for promoting,
pursuing, or otherwise furthering the business or interests of the Company.

 

(b) Office and Facilities. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive’s status with the Company and adequate for the
performance of his duties hereunder.

 

8. Paid Time Off (PTO) Program. The Executive shall be entitled to paid time off
in accordance with the policies as periodically established by the Board for
similarly situated executives of the Company.

 

9. Termination. The Executive’s employment hereunder is subject to the following
terms and conditions:

 

(a) Disability. The Company shall be entitled to terminate the Executive’s
employment after having established the Executive’s Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity which impairs
the Executive’s ability to substantially perform his duties under this Agreement
for a period of at least six months in any twelve-month calendar period as
determined in accordance with The Limited, Inc. Long-Term Disability Plan.

 

(b) Cause. The Company shall be entitled to terminate the Executive’s employment
for “Cause.” For purposes of this Agreement, “Cause” shall mean that the
Executive (1) willfully failed to perform his duties with the Company (other
than a failure resulting from the Executive’s incapacity due to physical or
mental illness); or (2) has plead “guilty” or “no contest” to or has been
convicted of an act which is defined as a felony under federal or state law; or
(3) engaged in willful misconduct in bad faith which could reasonably be
expected to materially harm the Company’s business or its reputation.

 

-2-



--------------------------------------------------------------------------------

The Executive shall be given written notice by the Board of termination for
Cause, such notice to state in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Cause is based. The Executive shall be entitled to a hearing before the
Board or a committee thereof established for such purpose and to be accompanied
by legal counsel. Such hearing shall be held within 15 days of notice to the
Company by the Executive, provided the Executive requests such hearing within 30
days of the written notice from the Board of the termination for Cause.

 

(c) Termination by the Executive. The Executive may terminate employment
hereunder for “Good Reason” by delivering to the Company (1) a Preliminary
Notice of Good Reason (as defined below), and (2) not earlier than thirty (30)
days from the delivery of such Preliminary Notice, a Notice of Termination. For
purposes of this Agreement, “Good Reason” means (i) the failure to continue the
Executive in a capacity contemplated by Section 2 hereof; (ii) the assignment to
the Executive of any duties materially inconsistent with the Executive’s
positions, duties, authority, responsibilities, and reporting requirements as
set forth in Section 2 hereof; (iii) a reduction in or a material delay in
payment of the Executive’s total cash compensation and benefits from those
required to be provided in accordance with the provisions of this Agreement;
(iv) the Company, the Board or any person controlling the Company requires the
Executive to be based outside of the United States, other than on travel
reasonably required to carry out the Executive’s obligations under the
Agreement, or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a merger,
consolidation, sale, or similar transaction; provided, however, that “Good
Reason” shall not include (A) acts not taken in bad faith which are cured by the
Company in all respects not later than thirty (30) days from the date of receipt
by the Company of a written notice from the Executive identifying in reasonable
detail the act or acts constituting “Good Reason” (a “Preliminary Notice of Good
Reason”) or (B) acts taken by the Company by reason of the Executive’s physical
or mental infirmity which impairs the Executive’s ability to substantially
perform his duties under this Agreement. A Preliminary Notice of Good Reason
shall not, by itself, constitute a Notice of Termination.

 

(d) Notice of Termination. Any purported termination for Cause by the Company or
for Good Reason by the Executive shall be communicated by a written Notice of
Termination to the other party two weeks prior to the Termination Date (as
defined below). For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Any termination by the Company
other than for Cause or by the Executive without Good Reason shall be
communicated by a written Notice of Termination to the other party two (2) weeks
prior to the Termination Date. However, the Company may elect to pay the
Executive in lieu of two (2) weeks written notice. For purposes of this
Agreement, no such purported termination of employment shall be effective
without such Notice of Termination.

 

(e) Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, the date of death, or in all other cases, the date specified
in

 

-3-



--------------------------------------------------------------------------------

the Notice of Termination; provided, however, that if the Executive’s employment
is terminated by the Company due to Disability, the date specified in the Notice
of Termination shall be at least thirty (30) days from the date the Notice of
Termination is given to the Executive.

 

10. Compensation Upon Termination.

 

(a) If during the term of this Agreement (including any extensions thereof), the
Executive’s employment is terminated by the Company for Cause, by reason of the
Executive’s death, or if the Executive gives written notice not to extend the
term of this Agreement, the Company’s sole obligation hereunder shall be to pay
the Executive the following amounts earned hereunder but not paid as of the
Termination Date: (i) Base Salary, (ii) reimbursement for any and all monies
advanced or expenses incurred pursuant to Section 7(b) through the Termination
Date, and (iii) any earned compensation which the Executive had previously
deferred (including any interest earned or credited thereon) (collectively,
“Accrued Compensation”). The Executive’s entitlement to any other benefits shall
be determined in accordance with the Company’s employee benefit plans then in
effect.

 

(b) If the Executive’s employment is terminated by the Company other than for
Cause or by the Executive for Good Reason, the Company’s sole obligation
hereunder shall be as follows:

 

(i) the Company shall pay the Executive the Accrued Compensation; and

 

(ii) the Company shall continue to pay the Executive the Base Salary for a
period of one (1) year following the Termination Date.

 

(c) If the Executive’s employment is terminated by the Company by reason of the
Executive’s Disability, the Company’s sole obligation hereunder shall be as
follows:

 

(i) the Company shall pay the Executive the Accrued Compensation;

 

(ii) the Executive shall be entitled to receive the applicable benefits
available under the Company’s Long-Term Disability Plan.

 

(d) If the Executive’s employment is terminated by reason of the Company’s
written notice to the Executive of its decision not to extend the term of this
Agreement as contemplated in Section 1 hereof, the Company’s sole obligation
hereunder shall be as follows:

 

(i) the Company shall pay the Executive the Accrued Compensation; and

 

(ii) the Company shall continue to pay the Executive the Base Salary for a
period of one (1) year following the expiration of such term.

 

(e) During the period the Executive is receiving salary continuation pursuant to
Section 10(b)(ii) or 10(d)(ii) hereof, the Company shall, at its expense,

 

-4-



--------------------------------------------------------------------------------

provide to the Executive and the Executive’s beneficiaries medical and dental
benefits substantially similar in the aggregate to those provided to the
Executive immediately prior to the date of the Executive’s termination of
employment; provided, however, that the Company’s obligation with respect to the
foregoing benefits shall be reduced to the extent that the Executive or the
Executive’s beneficiaries obtains any such benefits pursuant to a subsequent
employer’s benefit plans.

 

(f) The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment shall be offset or reduced by the amount of any compensation
provided to the Executive in any subsequent employment.

 

11. Employee Covenants.

 

(a) For the purposes of this Section 11, the term “Company” shall include The
Limited, Inc., Intimate Brands, Inc. and all their subsidiaries and affiliates
thereof.

 

(b) Confidentiality. The Executive shall not, during the term of this Agreement
and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for his own
benefit or disclosure by the Executive to any person other than a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any confidential information relating to the business or
prospects of the Company (including, but not limited to, any information and
materials pertaining to any Intellectual Property as defined below ; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any publicly available information (other than
information available as a result of disclosure by the Executive in violation of
this Section 11(b)). This confidentiality covenant has no temporal, geographical
or territorial restriction.

 

(c) Non-Competition. During the Non-Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company, own, manage, operate, join, control, be employed by, consult
with or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, or any of its products in
a market in which the Company is competing; provided, however, that the
“beneficial ownership” by the Executive after termination of employment with the
Company, either individually or as a member of a “group,” as such terms are used
in Rule 13d of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of not more than two percent (2%)
of the voting stock of any publicly held corporation shall not be a violation of
Section 11 of this Agreement.

 

The “Non-Competition Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date if the Executive’s
employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.

 

(d) Non-Solicitation. During the No-Raid Period described below, the Executive
shall not directly or indirectly solicit, induce or attempt to influence any
employee to leave the employment of the Company, nor assist anyone else in doing
so.

 

-5-



--------------------------------------------------------------------------------

Further, during the No-Raid Period, the Executive shall not, either directly or
indirectly, alone or in conjunction with another party, interfere with or harm,
or attempt to interfere with or harm, the relationship of the Company, with any
person who at any time was an employee, customer or supplier of the Company, or
otherwise had a business relationship with the Company.

 

The “No-Raid Period” means the period the Executive is employed by the Company
plus one (1) year from the Termination Date if the Executive’s employment is
terminated (i) by the Company for any reason, or (ii) by the Executive for any
reason.

 

(e) Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during his employment with the Company including those
developed on his own time, which relates to or is useful in the Company’s
business (“Intellectual Property”) shall be owned solely by the Company. The
Executive understands that whether in preliminary or final form, such
Intellectual Property includes, for example, all ideas, inventions, discoveries,
designs, innovations, improvements, trade secrets, and other intellectual
property. All intellectual Property is either work made for hire for the Company
within the meaning of the United States Copyright Act, or, if such Intellectual
Property is determined not to be work made for hire, then the Executive
irrevocably assigns all rights, titles and interests in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks.
The Executive agrees that he will, without any additional consideration, execute
all documents and take all other actions needed to convey his complete ownership
of the Intellectual Property to the Company so that the Company may own and
protect such Intellectual Property and obtain patent, copyright and trademark
registrations for it. The Executive also agrees that the Company may alter or
modify the Intellectual Property at the Company’s sole discretion, and the
Executive waives all right to claim or disclaim authorship. The Executive
represents and warrants that any Intellectual Property that he assigns to the
Company, except as otherwise disclosed in writing at the time of assignment,
will be the Executive’s sole, exclusive, original work. The Executive also
represents that he has not previously invented any Intellectual Property or has
advised the Company in writing of any prior inventions or ideas.

 

(f) Remedies. The Executive agrees that any breach of the terms of this Section
11 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent,
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages, and to all costs and expenses, including
reasonable attorneys’ fees and costs, in addition to any other remedies to which
the Company may be entitled at law or in equity. The terms of this paragraph
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
provisions of the covenants not to compete and solicit are reasonable and that
the Company would not have entered into this Agreement but for the inclusion of
such covenants herein. Should a court determine, however, that any provision of
the covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenant should be interpreted and
enforced to the maximum extent which such court deems reasonable.

 

-6-



--------------------------------------------------------------------------------

The provisions of this Section 11 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 11; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 11.

 

12. Limitation of Payments.

 

(a) Gross-Up Payment. In the event it shall be determined that any payment or
distribution of any type to or for the benefit of the Executive, by the Company,
any of its affiliates, any Person who acquires ownership or effective control of
the Company or ownership of a substantial portion of the Company’s assets
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder) or any affiliate of such
Person, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Total Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Total Payments (not including any Gross-Up Payment).

 

(b) All determinations as to whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code), whether a Gross-Up
Payment is required, the amount of such Gross-Up Payment and any amounts
relevant to the last sentence of Subsection 12(a), shall be made by an
independent accounting firm selected by the Company from among the largest five
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Company and the Executive within five
(5) days of the Termination Date, if applicable, or such earlier time as is
requested by the Company or the Executive (if the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that the Company should have made Gross-Up Payments
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the case of an Overpayment, the Executive shall, at the direction
and expense of the Company, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Company, and otherwise
reasonably cooperate with the Company to correct such Overpayment.

 

-7-



--------------------------------------------------------------------------------

13. Employee Representation. The Executive expressly represents and warrants to
the Company that the Executive is not a party to any contract or agreement and
is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.

 

14. Successors and Assigns.

 

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company’s
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

 

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

 

15. Arbitration. Except with respect to the remedies set forth in Section 11(f)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by binding arbitration. The American
Arbitration Association, under its Commercial Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive shall appoint one person to act as
an arbitrator, and a third arbitrator shall be chosen by the first two
arbitrators (such three arbitrators, the “Panel”). The Panel shall have no
authority to add to, alter, amend, or refuse to enforce any portion of the
disputed agreements. The Company and the Executive each waive any right to a
jury trial or to a petition for stay in any action or proceeding of any kind
arising out of or relating to this Agreement or its termination.

 

16. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:

 

To the Executive:

Jerry Stritzke

1307 Newark-Granville Road

Granville, Ohio 43023

 

To the Company:

The Limited, Inc.

Three Limited Parkway

Columbus, Ohio 43230

Attn: Secretary

 

-8-



--------------------------------------------------------------------------------

17. Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense, or other right which the Company may
have against the Executive or others.

 

18. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

 

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.

 

20. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

THE LIMITED, INC.

By:

 

/s/ Leslie H. Wexner

--------------------------------------------------------------------------------

Name:

 

Leslie H. Wexner

Title:

 

Chairman of the Board

         

/s/ Jerry Stritzke

--------------------------------------------------------------------------------

   

Jerry Stritzke

 

-9-